Title: To Benjamin Franklin from Sarah Bache, 19 October 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia October 19th. 1781
The Gentleman who brings you this, I beleive you are acquainted with, as I have often heard him speak of you, he has been obliging enough to call on me, and has promised to deliver my letters into your own hands, Mr Morris’s Sons go under his care to Geneeva, how delighted little Benjamin will be to have two of his most intimate acquaintance come to live in the same town, and go to the same School with him, I have wrote to him by them.
I was not permitted to write to you by Mr & Mrs Barckly tho I had a strong desire, they sail’d in Capt Truxen and have my warmest wishes for their safe arrival, I am sure I need not ask your particular notice of them, when I tell you I was at their House three months when the British first took posession of Philada. and that they treated Mr Bache myself and the Children as if we had been Brothers and Sisters, it was at a time that I wanted Friends, and they were realy such, I do not think Mrs B: will go to Paris soon, but you will in all probability see Mr B: before this reaches you, I was a good deal affected at their taking leave of me, two better People never left this Place, we hear the Ship they went in has had an engagement with an English Frigate which is arrived at NYork much damaged— Mr Bache and the Children are all well, but what with Louis hammering, Bety’s singing, and the tuning now and then of the little Girl, I could hardly find a quiet moment to write in, and I am not permitted to put pen to paper at night, the Children are delighted with their new Sister, and Betsy has gone so far as to say she loves her better than theBaby that came from France, Miss is to be called Deborah after her dear Grand Mamma, and I have not a wish for her to be a better Woman than she was, Mr Bache joins me in requesting Temple will stand God Father for the little Lassy, Mr. B: will stand Proxy for him, She is a very smart looking little thing as ever I saw of her age, She will not be three weeks old till Monday. Mr Bache seems to be quite recovered he has wrote to you by Mr Barckly, and will soon have an opportunity from this place, but at this time I do not think it will be in his power Benny Dunlap is now with us, he has joined the Continental Army, and has a Lieutenancy in the Artillery, he desires his duty to you, Mrs Ashmead desires I will not forget to remember her to you your Friend Hugh Roberts the last afternoon I spent down stairs, came and set an hour or two with me, greatest part of the time he had his eyes fixed on your Picture, he talked much of you, and would write to you, but has left writing off as his hand shakes so much, he is much altered— Mr. Bache joins in Duty to you and love to Temple with your Affectionate Daughter
S Bache
Betsy goes to School to my Old Madam Mash, and is delighted with it.
